Opinion oe the Court by
Judge Robertson:
After the appellant’s negligent failure to seek relief from the sale of the house and lot until the sheriff’s vendee had sold to Wood, and the legal title had been feonveyed to Wood as an innocent purchaser, without presumable notice of any available defect in the sheriff’s sale or levy, and without any intimation or apparent cause of apprehension of a purpose by the appellant to disturb him, and after the appellant, in his petition in equity, had alleged, without qualification, that the sheriff had levied the execution on the house and lot, it is too late to move a quashal of the sale on the alleged ground of an illegal or insufficient levy. The appellant’s negligence and long and delusive acquiescence in the -levy, and his expressed, as well as implied, recognition of its validity, should now operate as an estoppel.
But he. has shown no essential defect in the levy. As indorsed on the execution, it is good. And as the sheriff notified the appellant that he would levy on the house and lot, that indorsement, whenever made on the execution in his hands, was sufficient to show authority to sell.
Wherefore the judgment dismissing the appellant’s motion to quash the sale is affirmed.